Citation Nr: 0812748	
Decision Date: 04/17/08    Archive Date: 05/01/08

DOCKET NO.  06-01 077	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia



THE ISSUES

1.  Entitlement to service connection for a chronic skin 
disorder to the hands, arms, and legs.

2.  Entitlement to a rating in excess of 10 percent prior to 
October 2, 2005, for Grave's disease, status post radioactive 
iodine of the thyroid gland, and in excess of a 30 percent 
rating after October 3, 2006.



ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel





INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1978 to August 1987, from September 1998 to August 
1999, from November 2001 to May 2004, and from October 2005 
to October 2006.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision by the 
Roanoke, Virginia, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which, among other things, established 
service connection for Grave's disease effective from May 16, 
2004, and denied entitlement to service connection for an 
allergic rash.  The Board notes that the veteran subsequently 
perfected her appeal as to these determinations, but that she 
was also called back to active duty from October 3, 2005, to 
October 2, 2006.  VA regulations provide that compensation is 
to be discontinued during any period in which the veteran 
received active service pay and that compensation is 
authorized at the degree of disability found when the award 
is resumed.  38 C.F.R. § 3.654 (2007).


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issues on appeal was obtained.

2.  The evidence demonstrates a skin disorder to the hands, 
arms, and legs was manifest during active service and has 
required continued treatment since active service.

3.  Prior to a period of active service beginning on October 
3, 2005, Grave's disease was manifested by no more than 
fatigability with continuous medication required for control; 
and after service separation on October 2, 2006, Grave's 
disease is manifested by no more than fatigability, 
constipation, and mental sluggishness.


CONCLUSIONS OF LAW

1.  A chronic skin disorder to the hands, arms, and legs was 
incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.303 (2007).

2.  The criteria for a rating in excess of 10 percent prior 
to October 2, 2005, for Grave's disease, status post 
radioactive iodine of the thyroid gland, and in excess of a 
30 percent rating after October 3, 2006, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§ 4.119, Diagnostic Codes 7900, 7903 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") have 
been fulfilled by information provided to the veteran by 
correspondence dated in January 2005.  That letter notified 
the veteran of VA's responsibilities in obtaining information 
to assist in completing her claims, identified the veteran's 
duties in obtaining information and evidence to substantiate 
her claims, and requested that she send in any evidence in 
her possession that would support her claims.  (See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 
16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 
537 (2006).

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to these matters was provided in March 2006.  The Board 
further finds that in statements provided in her December 
2005 VA Form 9, the veteran has demonstrated actual knowledge 
of all relevant VA laws and regulations.  See Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  

The notice requirements pertinent to the issues on appeal 
have been met and all identified and authorized records 
relevant to these matters have been requested or obtained.  
Further attempts to obtain additional evidence would be 
futile.  The Board finds the available medical evidence is 
sufficient for adequate determinations.  There has been 
substantial compliance with all pertinent VA law and 
regulations and to move forward with these claims would not 
cause any prejudice to the appellant.

Service Connection Claim

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2007).  

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2007).

Based upon the evidence of record, the Board finds that a 
skin disorder to the hands, arms, and legs was manifest 
during active service and has required continued treatment 
since active service.  Service medical records show the 
veteran was treated for a rash over the body in November 
1980.  The diagnosis was urticaria.  In February 1983, she 
was treated for cystic acne of the cheeks.  In January 1984, 
she was treated for multiple cysts on the neck.  In March 
1985, a dermatology consultation was requested to evaluate 
chronic crusting lesions on the neck.  In April 1985, she was 
evaluated for acne on the neck.  Kenalog spray was 
prescribed.  In June 1986, it was noted that the veteran 
needed a refill of Kenalog spray.  In February 1993, she was 
treated for cystic acne   A September 2003 report noted an 
area of thickened plaque to the dorsum right hand.  The 
diagnosis was eczema versus lichen planus.  Records dated in 
December 2003 show the veteran complained of intermittent 
itching to the body for one and a half years.  A January 2004 
examination revealed lichenified, hyperpigmented areas to the 
legs and hands.  The diagnoses included xerosis, irritant 
dermatitis, and pruritis.  Service department pharmacy 
records show the veteran was prescribed lotions and creams in 
January 2004, April 2004, and November 2004 with instructions 
including application to the hands and legs.  

Service department outpatient treatment records dated through 
November 2006 note an ongoing prescription for Topicort, a 
topical corticosteroid. 

On VA examination in February 2005 the veteran complained of 
intermittent episodes of dark spots and itching to the body.  
She stated she used topical medication to control the 
disorder.  The examiner noted there was no evidence of a rash 
and a diagnosis could not be provided.  Similar findings were 
noted upon VA examination in October 2006.  

Although recent VA examinations revealed no objective 
evidence of a skin disorder, the Board finds the veteran's 
statements and service department pharmacy records are 
persuasive that a skin disorder manifest during active 
service to the hands, arms, and legs is chronic.  The 
evidence shows the veteran has been using topical medications 
for her skin disorder over an apparently sustained period of 
time.  There is no indication that the disorder has resolved 
or that continued medication to control the disorder is no 
longer required.  Therefore, the Board finds that entitlement 
to service connection for a chronic skin disorder to the 
hands, arms, and legs is warranted.

Increased Rating Claim
Pertinent Laws and Regulations

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155(West 2002); 38 C.F.R. § 4.1 (2007).

The Court has held that a claimant may experience multiple 
distinct degrees of disability that might result in different 
levels of compensation from the time the increased rating 
claim was filed until a final decision is made.  Hart v. 
Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 2007).  Upon 
award of service connection, separate compensable evaluations 
may be assigned for separate periods of time if such distinct 
periods are shown by the competent evidence of record during 
the appeal, a practice known as "staged" ratings.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2007).  

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service-
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (2007).  

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2007).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The United States Court of Appeals for the 
Federal Circuit (Federal Circuit) has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 4.3 (2007).

7900
Hyperthyroidism
Rating

Thyroid enlargement, tachycardia (more than 
100 beats per minute), eye involvement, 
muscular weakness, loss of weight, and 
sympathetic nervous system, cardiovascular, 
or gastrointestinal symptoms



100

Emotional instability, tachycardia, 
fatigability, and increased pulse pressure 
or blood pressure

60

Tachycardia, tremor, and increased pulse 
pressure or blood pressure

30

Tachycardia, which may be intermittent, and 
tremor, or; continuous medication required 
for control

10

Note 1: If disease of the heart is the 
predominant finding, evaluate as 
hyperthyroid heart disease (DC 7008) if 
doing so would result in a higher evaluation 
than using the criteria above.


Note 2: If ophthalmopathy is the sole 
finding, evaluate as field vision, 
impairment of (DC 6080); diplopia (DC 6090); 
or impairment of central visual acuity (DC 
6061-6079).

7903
Hypothyroidism
Rating

Cold intolerance, muscular weakness, 
cardiovascular involvement, mental 
disturbance (dementia, slowing of thought, 
depression), bradycardia (less than 60 beats 
per minute), and sleepiness



100

Muscular weakness, mental disturbance, and 
weight gain
60

Fatigability, constipation, and mental 
sluggishness
30

Fatigability, or; continuous medication 
required for control
10
38 C.F.R. § 4.119, Diagnostic Codes 7900, 7903 (2007).

Factual Background and Analysis

Service medical records show that upon examination in May 
2002 the veteran weighed 149 pounds (lbs) and her distant 
vision was correctable to 20/15, right, and 20/20, left.  A 
blood pressure reading of 110/71 was provided.  The examiner 
noted the veteran was under evaluation for Grave's disease.  
Records show a diagnosis of Grave's disease was provided in 
August 2002 and that the veteran underwent radioactive iodine 
ablation therapy in October 2002.  An April 2004 report noted 
a review of systems was negative for malaise, fatigue, 
significant/unexpected weight gain/loss, depression, anxiety, 
change in vision, blurriness, or chest pain.  

On VA examination in February 2005 the veteran complained of 
heart palpitations since 2002 with associated dizziness, 
shortness of breath, and fatigue.  She stated these symptoms 
flared-up approximately twice per day and lasted about 20 
minutes.  She also complained of intermittent slowness of 
thought, emotional instability, and depression.  She denied 
angina, fainting, heart problems, or rheumatic heart disease.  
It was noted that she previously had symptoms of tremors, 
depression, difficulty breathing, emotional instability, and 
fatigability which were treated by ablation of the thyroid 
gland followed by Synthroid replacement.  The examiner noted 
the veteran weighed 168 lbs.  Blood pressure readings of 
120/90, sitting, 120/60, standing, and 120/80, supine, were 
reported.  Eye, heart, abdominal, and mental status 
examinations were normal.  The examiner noted there was no 
pathology to render a diagnosis of heart palpitations and 
that the veteran's Grave's disease had been treated by 
ablation.  It was noted she was on thyroid replacement 
therapy.  An ear, nose, and throat examination report, in 
essence, noted a diagnosis for the veteran's complaints of 
dizziness and light-headedness could not be provided, but 
that her ears and hearing were normal.  

In her December 2005 substantive appeal the veteran reported 
her Grave's disease symptoms had not completely resolved.  
She stated she experienced mental sluggishness, sleepiness, 
hand tremors, fatigability, weight gain, hair loss, and 
constipation.  

Service department treatment records dated in January 2006 
noted the veteran weighed 172 lbs.  Her blood pressure was 
108/60.  She complained of a two year history of fatigue, 
sleep disturbance, slight tremor, hot flashes, and mental 
sluggishness.  She stated these symptoms had increased over 
the past several months.  The examiner noted that her 
symptoms were likely perimenopausal, but that she was on a 
lower than expected dose of Synthroid for her weight and may 
be experiencing a decline in residual gland function.  An 
August 2006 report noted a diagnosis of obstructive sleep 
apnea.  It was also noted that there was no history of 
coronary artery disease, congestive heart failure, 
hypertension, or depression.  

On VA examination in October 2006 the veteran complained of 
continued fatigue, sleepiness, tremors, slow thought, and 
depression.  She also complained of occasional heart 
palpations and hair loss.  The examiner noted that she was 
taking Synthroid and that the veteran had no functional 
impairment as a result of this disorder.  It was noted that 
the veteran weighed 163 lbs.  Blood pressure readings of 
130/80, sitting, 128/80, standing, and 120/70, supine, were 
reported.  Her general appearance was normal and there was no 
sign of malaise.  An examination of the eyes revealed no sign 
of hyperthyroidism on the left or right.  There was no lid 
retraction, lid lag, or exophthalmus.  Neck, heart, and 
abdominal examinations were normal.  There was no hand 
tremor.  The examiner stated there was no objective evidence 
of chronic fatigue or hair loss.  The diagnoses included 
Grave's disease, status post radioactive iodine thyroid 
gland, which required daily Synthroid to maintain thyroid 
function.  

VA treatment records dated in January 2007 show the veteran 
denied chest pains, palpitations, gastrointestinal pain, 
nausea, vomiting, diarrhea, melena, depression, and anxiety.  
The veteran's weight was 160 lbs and a blood pressure reading 
of 120/69 was provided.  The diagnoses included hypothyroid, 
renew Synthroid, and sleep apnea.  

Based upon the evidence of record, the Board finds that the 
veteran's service-connected Grave's disease, status post 
radioactive iodine of the thyroid gland, prior to a period of 
active service on October 2, 2005, was manifested by no more 
than fatigability with continuous medication required for 
control.  There is no objective evidence of cold intolerance, 
muscular weakness, cardiovascular involvement, mental 
disturbance, bradycardia, sleepiness, weight gain, 
constipation, or mental sluggishness as a result of this 
disability.  A January 2006 service department treatment 
report noted the veteran's symptoms were likely 
perimenopausal.  An August 2006 service department report 
also provided a diagnosis of obstructive sleep apnea.  The 
findings of the February 2005 VA examiner are persuasive as 
to the level of disability at that point in time.  Therefore, 
a rating in excess of 10 percent prior to October 2, 2005, is 
not warranted.

The evidence demonstrates that since October 3, 2006, the 
veteran's disability has been manifested by no more than 
fatigability, constipation, and mental sluggishness.  There 
is no objective evidence of emotional instability, 
tachycardia, fatigability, and increased pulse pressure or 
blood pressure, nor is there evidence of muscular weakness, 
mental disturbance, and weight gain; as a result of this 
disability.  The October 2006 VA examiner's opinion that 
there was no functional impairment as a result of this 
disorder is considered to be persuasive.  The examiner 
further noted that there was no sign of malaise or 
hyperthyroidism and that examinations of the neck, heart, and 
abdominal were normal.  There was no hand tremor and no 
objective evidence of chronic fatigue or hair loss.  VA 
treatment records in January 2007 also show the veteran 
denied experiencing symptoms of palpitations, 
gastrointestinal pain, or depression.  Therefore, a rating in 
excess of 30 percent after October 3, 2006, is not warranted.

The Board also finds there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to 
this service-connected disorder, that would take the 
veteran's case outside the norm so as to warrant an 
extraschedular rating.  There is no probative evidence 
demonstrating a marked interference with employment.  In 
fact, the October 2006 VA examiner found no functional 
impairment as a result of this disorder.  Therefore, referral 
by the RO to the Chief Benefits Director of VA's Compensation 
and Pension Service, under 38 C.F.R. § 3.321, is not 
warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the veteran's claim.


ORDER

Entitlement to service connection for a chronic skin disorder 
to the hands, arms, and legs is granted.

Entitlement to a rating in excess of 10 percent prior to 
October 3, 2006, for Grave's disease, status post radioactive 
iodine of the thyroid gland, and in excess of a 30 percent 
rating after October 3, 2006, is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


